Judge Owsley
delivered the opinion of the court.
The appellees having, in an action of Retinue, obtained ⅜ verdict for the slaves "in contest, the appellant applied to *342the court for a new trial, and moved the court to continuo his application until the next term; but the court refused the continuance, and overruled the application for a new trial; and after exceptions were taken to the opinion of the court, as well in refusing the continuance, as in overruling the application for a new trial, judgment was rendered in favor of the appellees upon the verdict of the jury.
Jlardin for appellant, Bibb and Wickliffe for appellee.
The motion for a continuance was made for the purpose of affording to the appellant an opportunity of searching for a deposition, which had been used upon the trial, but which was alledgedtobe lost, in order that he might avail himself of its contents upon the decision of his application for a new trial
But as the contents of the deposition must, in all reason? able probability, have been known to the court and parties, we have no doubt but that fhe court properly refused tli^ continuance.
And with respect to the overruling of the application for a new trial, we are unable to perceive any solid objection.
The only ground for a new trial, worthy of consideration, is that of the verdict being contrary to evidence; but upon a thorough examination of the record we are totally unable to discover any thing calculated to warrant the intervention of this court, contrary to the opinion of the court below, ⅛ awarding a new trial. «*
Judgment must be affirmed with cost.